                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                   WESTERN DIVISION

    PRIMERICA LIFE INSURANCE                               *
    COMPANY                                                *
                        PLAINTIFF                          *
                                                           *
    V.                                                     *              CASE NO. 4:17CV00272 SWW
                                                           *
                                                           *
    BETTY JO WOODALL and ILA                               *
    ELAINE REID                                            *
                    DEFENDANTS                             *


                                                     ORDER

         Primerica Life Insurance Company (“Primerica”) filed an interpleader complaint

pursuant to the Court’s diversity jurisdiction and Rule 22 of the Federal Rules of Civil

Procedure for a determination of the rights of Betty Jo Woodall (“Betty Jo”) and Ila

Elaine Reid (“Ila”), adverse claimants to life insurance proceeds on a policy (the

“Policy”) issued to Garvin Reid (“Garvin”).1 Ila counterclaimed, charging Primerica

with breach of contract for failure to pay her the policy proceeds. Now before the Court

are (1) Primerica’s motion for summary judgment as to Ila’s counterclaim [ECF Nos. 58,

59, 60], Ila’s response in opposition [ECF Nos. 71, 72, 73], and Primerica’s reply [ECF

No. 74]; (2) Betty Jo’s motion for summary judgment as to the rightful beneficiary [ECF

Nos. 65, 66, 67] and Ila’s response in opposition [ECF Nos. 75, 76, 77]; and (3) Ila’s

motion for summary judgment as to the rightful beneficiary [ECF Nos. 69, 68, 70], Betty


1
 For the sake of clarity and to avoid confusion, the Court will refer to Betty Jo (formerly Reid) Woodall, Ila Reid,
and Garvin Reid by their first names.

                                                          1
Jo’s response in opposition [ECF Nos. 78, 79, 80], Primerica’s response in opposition

[ECF Nos. 83, 84, 85],2 and Reid’s reply [ECF Nos. 86, 87]. After careful consideration,

and for reasons that follow, the Court grants Primerica’s motion for summary judgment

as to Ila’s counterclaim and grants Ila’s motion for summary judgment as to the rightful

beneficiary entitled to policy proceeds.

                                                           I.

        Summary judgment is appropriate when “the movant shows that there is no
genuine dispute as to any material fact and the movant is entitled to judgment as a matter
of law.” Fed. R. Civ. P. 56(a). As a prerequisite to summary judgment, a moving party
must demonstrate “an absence of evidence to support the non-moving party’s case.”
Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). Once the moving party has properly
supported its motion for summary judgment, the non-moving party must “do more than
simply show there is some metaphysical doubt as to the material facts.” Matsushita Elec.
Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986)
        The non-moving party may not rest on mere allegations or denials of his pleading
but must come forward with ‘specific facts showing a genuine issue for trial. Id. at 587.
“[A] genuine issue of material fact exists if: (1) there is a dispute of fact; (2) the disputed
fact is material to the outcome of the case; and (3) the dispute is genuine, that is, a
reasonable jury could return a verdict for either party.” RSBI Aerospace, Inc. v. Affiliated
FM Ins. Co., 49 F.3d 399, 401 (8th Cir. 1995).
                                              II.

         Unless otherwise noted, the following facts are undisputed. On August 25, 1986,

Primerica, then known as Massachusetts Indemnity and Life Insurance Company, issued

a life insurance policy to Garvin (the “Policy”) insuring his life in the face amount of

$100,000. The Policy included spousal term insurance or a spousal rider, which provided

a $50,000 payment to Garvin, if alive, upon the death of the insured spouse. The Policy

named “Betty Jo Reid” as both the principal beneficiary and the insured spouse, and


2
 Primerica takes no position as to the rightful beneficiary but opposes Ila’s motion only to the extent that she seeks
summary judgment on her counterclaim.

                                                           2
Garvin and Betty Jo’s children (Kristy, Misty, Jodie, and Jerry) were the designated

contingent beneficiaries.

          Garvin and Betty Jo divorced in 1992, and Betty Jo is now named Betty Jo

Woodall. Garvin married Ila on July 10, 1993. In October 2001, Garvin contacted

Primerica to confirm the identity of the Policy beneficiary, and by letter dated October 5,

2001, Primerica informed Garvin that “Betty Jo Reid” was still listed as the principal

beneficiary.

          On April 10, 2002, at Garvin’s request, Primerica mailed him a form titled

“MULTIPURPOSE CHANGE FORM.” Later that month, Primerica received a

MULTIPURPOSE CHANGE FORM, dated April 21, 2002, signed by Garvin, Ila, and

two witnesses.3 The form had three main sections, clearly separated by box borders. The

first section was titled “NAME CHANGE;” the second, “TRANSFER OWNERSHIP;”

and the third, “CHANGE BENEFICIARY.” The “CHANGE BENFICIARY” section

had three subsections: “PRINCIPAL BENEFICIARY,” “CONTINGENT

BENEFICIARY,” AND “SPOUSE RIDER BENEFICIARY.”

          Garvin completed the NAME CHANGE and CHANGE BENEFICIARY sections

of the form that he submitted to Primerica. In the “NAME CHANGE” section, a

handwritten checkmark appeared beside the selection “Insured Spouse;” “Betty Reid” is

written on a line reserved for “Prior Name;” “Ila Elaine Reid” is written on a line

reserved for “New Name;” and “marriage” is written on a line reserved for “Reason for



3
    ECF No. 58-3.

                                               3
Change.”4 Under the “CHANGE BENEFICIARY” section, which appears on page 2 of

the form, the following language appears:

          All designations of present beneficiaries and elections of settlement options
          pertaining to death benefits on the referenced Policy are hereby revoked and
          the proceeds payable under said Policy are to be paid to the following named
          person[s] as specified below pursuant to the payment provisions of said
          Policy, with the right to change the designation reserved.5

Immediately following the foregoing language, the name “Ila Elaine Reid” is handwritten

on a line reserved for the “Principal Beneficiary,” the number “100” appears on a line

reserved for beneficiary percentage allocation,6 and the word “wife” is written on a line




4
    ECF No. 58-3. Below is a screen shot of the NAME CHANGE portion of the form as completed:




5
 ECF No. 91.
6
 ECF Nos. 58-3 and 91. Below is a screen shot of the CHANGE BENEFICIARY, PRINCIPAL BENEFICARY
portion of the form as completed:

                                                       4
reserved for relationship to the insured. Garvin also supplied Ila’s social security number

and birth date, as the form required.

           The Policy sets forth the procedure for changing beneficiaries as follows:

           CHANGE OF BENEFICIARY – A change of Beneficiary may only be made
           by Notice to Us. Such Notice to Us must be signed by you while the insured
           is still alive. A Beneficiary designated irrevocably may not be changed
           except with the consent of that Beneficiary. A change of Beneficiary will
           not be effective until received at our Executive Office. When so received,
           even if the insured is not then living, the change of beneficiary will take effect
           on the date the Notice to Us was signed, subject to any payment made by us
           in good faith before receiving the change.7


The Policy defines “You” as “owner of the Policy” and “Notice to Us” as “information

we have received at our Executive Office which is written, signed by you, and is

acceptable to us.”8




7
    ECF No. 69-1, at 12.
8
    Id. at 11.

                                                   5
         A letter to Garvin from Primerica, dated May 6, 2002, reads as follows:

         Dear Policyholder:

         We have received your request to process a change on your policy.
         Unfortunately, we were unable to complete this request without the
         additional information listed below.

         We will need a copy of all legal documents stating that a name change has
         taken place. Please resubmit all legal documents along with the enclosed
         form for processing.

         If changes are made to the original document(s), they must be initialed and
         dated by the policy owner. If you have any questions regarding this matter,
         please call our toll-free Client Services Line.

Primerica mailed the letter to Garvin’s address but never received a response.9 Primerica

maintains that it did not change the Insured Spouse or Principal Beneficiary designations

after receiving Garvin’s change form, and the company’s records contain documentation

of the following events:

               On July 16, 2015 at 11:00 a.m., Ila called Primerica.10 The call record,
                titled “Miscellaneous Comments,” lists the inquirer as “Ila Reid (Other),”
                and the inquiry text reads: “[Advised] caller unable to release info on
                policy without the primary’s authorization.” In deposition, Ila explained
                that she made the call because Garvin was transferring from one nursing
                facility to another. To facilitate the transfer, Ila needed to verify, for
                Medicare purposes, that the Policy had no cash-out value and was solely a
                term policy. When Primerica declined to give Ila the information, she
                asked for help from Garvin’s daughter, Jodi, who was with her father.
               On July 16, 2015, at 2:33 p.m., Garvin, through his daughter Jodi, called
                Primerica.11 The inquiry text states: “[Ordered statement] of coverage and
                no cash value [letter] to fax to the [client] when she faxes the [written
                request to my attention].” Primerica’s records show that it faxed a
                statement of coverage and no-cash-value letter to the nursing home.12 Jodi
                testified in deposition that at Ila’s request, she also inquired about the
9
  In deposition, Ila did not recall that either she or Garvin received Primerica’s letter.
10
   ECF No. 65-8, at 6.
11
   ECF No. 65-8, at 7.
12
   ECF No. 65-8, at 9-10.

                                                             6
                 beneficiary designation, and Primerica informed her that Betty Jo was the
                 beneficiary. Jodi testified that she informed Ila that Betty Jo was the
                 beneficiary. Ila disputes that she asked Jodi to inquire about the
                 beneficiary, and she claims that Jodi never told her that Betty Jo was the
                 beneficiary.

              On December 8, 2015, Garvin and Ila called Primerica.13 Primerica’s call
               record lists the inquirers as “Primary: Garvin G Reid” and “Other –
               Ila/Current Spouse.” In deposition, Ila recalled that she and Garvin placed
               the call because Garvin wanted to make sure that she was the beneficiary.
               Ila testified that she gave her named to a Primerica representative, who
               confirmed that she was named as the principal beneficiary but was not
               named as the insured spouse under the spousal rider. The call record is
               titled “Multipurpose Change Form” and “Benefits Answered Inquiry.” The
               record does not specify the content of the communication but notes that
               Primerica sent Garvin a multipurpose change form. Ila testified that Garvin
               requested the form to make her the Insured Spouse under the spousal rider.

              On March 17, 2016, Garvin called Primerica to report that his address had
               changed.

              On July 18, 2016, Primerica received a call from an inquirer listed as Betty
               Jo Reid (spouse).”14 The record describes the subject of the call as “Change
               Requests” and “Beneficiary Answered Inquiry.” The inquiry text reads:
               “phone number is updated.” A second inquiry texts reads” “[advised] of
               [beneficiary] on file.”15 Ila testified that Garvin, with her assistance, placed
               the call and that the call record’s reference to “Betty Jo Reid (spouse)” was
               an error. Ila testified that Garvin made the call because he was going to
               turn his phone off, and he wanted Primerica to have her phone number and
               “make sure who the beneficiary on file was.”16 Ila recalls that the operator
               stated, “You are the beneficiary.”17


        On August 11, 2016, Garvin died. Ila recalls that she reported the death to

Primerica’s agent John Wood (“Wood”), who told her that Betty Jo was the beneficiary.



13
   ECF No. 65-8, at
14
   ECF No. 65-8, at 14-16.
15
   ECF No., 68-5, at 16.
16
   ECF No. 58-5, at 17.
17
   Id.

                                                7
Subsequently, however, an adjuster reviewed the Policy file and decided that Ila and

Betty Jo were the same person, which caused Primerica to send claim forms to both

women. Wood noticed the error and informed the claims office that Betty Jo and Ila

were separate people, which caused Primerica to conduct a second review. This time,

Primerica determined that Betty Jo was the beneficiary on file. However, both Ila and

Betty Jo had submitted written claims for the policy proceeds and each retained an

attorney. Given the competing claims, Primerica put a hold on the claims process and

commenced this action for interpleader on April 25, 2017.

                                                        III.

        Ila and Betty Jo have filed cross motions for summary judgment, each claiming

entitlement to the Policy proceeds. The parties stipulate, and the Court agrees, that

Arkansas law governs substantive issues in this case.18 Arkansas follows the doctrine of

substantial compliance, which dictates that where “the insured has done everything

reasonably possible to effect a change in beneficiary, a court of equity will decree that to

be done which ought to be done.” Tibbels v. Tibbels, 232 Ark. 857, 859, 340 S.W.2d

590, 592 (1960).

        In April 2002, Primerica provided Garvin a multipurpose change form that he

completed and returned to Primerica for the purposes of (1) changing the principal


18
   Error! Main Document Only.When federal jurisdiction is based on diversity of citizenship, a federal court looks
to the choice-of-law principles of the forum state–in this case Arkansas--and applies those principles as the forum
state would. Simpson v. Liberty Mut. Ins. Co., 28 F.3d 763, 764 (8th Cir. 1994). In contract actions, when the
agreement does not specify the law to be applied, Arkansas courts apply the “significant contacts” test, which
requires an inquiry into the nature and quantity of each state’s contacts with the transaction at issue. Fuller v.
Hartford Life Ins. Co., 281 F.3d 704, 706 (8th Cir. 2002); Southern Farm Bureau Casualty Ins. Co. V. Craven, 79
Ark. App. 423, 89 S.W.3d 369 (2002). The parties agree that Arkansas has the most significant contacts in this case,
as Arkansas was the place of contracting, the home of the insured, and the place of performance.

                                                         8
beneficiary from Betty Jo to Ila and (2) changing the named spouse on the spousal rider

to Ila. Garvin did everything reasonably possible to effect a change in beneficiary,

leaving only a ministerial act on the part of Primerica to complete the change.

Primerica’s letter to Garvin, requesting legal documents showing a name change,

indicates that it erroneously concluded that because Garvin completed the “NAME

CHANGE” portion of the form, indicating that he wanted to change the name of his

spouse on the spousal rider, he submitted the form only to give notice that his wife had

changed her first name from Betty Jo to Ila. However, in a distinctly separate portion of

the multipurpose change form titled “CHANGE BENEFICIARY,” Garvin plainly

indicated that he was changing the primary beneficiary to Ila Elaine Reid. And as the

form required, Garvin supplied Ila’s social security number and her birthdate, which

would distinguish her from Betty Jo.

           Betty Jo does not dispute that Garvin intended to make Ila the Policy beneficiary,

but she argues that the change form he submitted to Primerica, “is nothing more than a

mere announcement of a desire or preference to change his beneficiary.” 19 According to

Linda Allison, a senior claims adjustor for Primerica, Primerica will change a

beneficiary upon the receipt of a signed and dated written request and “of course, the

person’s name that is supposed to be the beneficiary.”20 Furthermore, neither Betty Jo

nor Primerica point to Policy terms that would require additional action on the part of

Garvin to change the primary beneficiary. The undisputed evidence shows that Garvin


19
     ECF No. 67 at 14.
20
     ECF No. 58-15, at 89-90.

                                                9
intended to change the primary beneficiary of the Policy to his wife, Ila, and that he did

everything reasonably possible to make that change. Because Garvin substantially

complied with the Policy’s change-of-beneficiary provision, the Court finds that Ila Reid

is entitled to judgment in her favor as to the insurance proceeds.

                                            IV.

       After Primerica instituted this interpleader action, Ila counterclaimed for breach of

contract, seeking damages, a statutory penalty under Ark. Code. Ann. § 23-29-208, and

attorney’s fees and costs under Ark. Code. Ann. § 16-22-308. Primerica moves for

summary judgment, arguing that it cannot be held liable for submitting competing claims

for resolution as the law allows. The Court agrees.

       The interpleader statute, 28 U.S.C. § 1335, and Rule 22 of the Federal Rules of

Civil Procedure are designed to protect stakeholders from double liability and plurality of

suits, and a stakeholder’s failure to choose between adverse claims cannot, without more,

amount to the breach of a legal duty. See Dakota Livestock Co. v. Keim, 552 F.2d 1302,

1306 (8th Cir. 1977). In support of her counterclaim, Ila alleged that Primerica processed

Garvin’s April 2002 change of beneficiary request. She further alleged that Primerica

repeatedly confirmed that she was the Policy beneficiary and then failed to act in good

faith and caused the existence of competing claims. The Court found Ila’s allegations

enough to state a cause of action for breach of contract, collateral to the competing claims

for the Policy proceeds, and permitted the counterclaim to proceed.

       The undisputed record now shows that Primerica did not process Garvin’s change

request. Furthermore, it is undisputed that Primerica was faced with colorable,

                                             10
competing claims for the Policy proceeds. Primerica investigated the claims, but

remained in doubt as to whom to pay, and after learning that the claimants could not

reach agreement, Primerica properly filed a complaint in interpleader. “[W]here a

stakeholder is allowed to bring an interpleader action, rather than choosing between

adverse claims, its failure to choose between the adverse claimants (rather than bringing

an interpleader action) cannot itself be a breach of a legal duty.’” Sun Life Assur. Co. of

Canada v. Nelson, No. 5:15CV00023 JLH, 2015 WL 3442178, at * 2 (E.D. Ark. May 28,

2015)(quoting Prudential Ins. Co. of America v. Hovis, 553 F.3d 258, 265 (3rd Cir.

2009)). Given the undisputed facts, Primerica cannot be held liable for instituting an

interpleader action rather than paying the Policy proceeds to Ila.

                                             V.

       For the reasons stated, the Court finds that Defendant Ila Elaine Reid is entitled to

the proceeds of the Policy. IT IS THEREFORE ORDERED that Defendant Reid’s

motion for summary judgment [ECF No. 69] is GRANTED; and Defendant Betty Jo

Woodall’s motion for summary judgment [ECF No. 65] is DENIED.

       IT IS FURTHER ORDERED that Primerica’s motion for summary judgment

[ECF No. 58] is GRANTED, and the Counterclaim by Defendant Reid is DISMISSED

WITH PREJDUICE.

       IT IS SO ORDERED THIS 3RD DAY OF JUNE, 2019.


                                                  /s/Susan Webber Wright
                                                  UNITED STATES DISTRICT JUDGE



                                             11
